Citation Nr: 1013932	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-00 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for an additional disability manifested by 
congestive heart failure with shortness of breath, swollen 
lower extremities and plural effusion.

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for an additional disability manifested by 
kidney stones.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The appellant served on active duty from March 12 to March 
28, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 


FINDING OF FACT

Competent and uncontroverted medical opinion shows the 
appellant has not incurred an additional disability 
manifested by congestive heart failure or kidney stones due 
to an event not reasonably foreseeable or any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for an additional disability manifested by 
congestive heart failure with shortness of breath, swollen 
lower extremities and plural effusion are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009). 

2.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for an additional disability manifested by 
kidney stones are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.   Pelegrini, 18 Vet. 
App. at 112; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant. Id.

The Board notes that if compensation pursuant to 38 U.S.C.A. 
§ 1151 is awarded the underlying disability is treated in the 
same manner as if service connected.  As such, to whatever 
extent the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-pertinent to five elements 
of a claim for service connection, to include disability 
rating and effective date-are applicable to this claim.

In this appeal, in an April 2007 letter the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The appellant had ample 
opportunity to respond prior to issuance of the rating 
decision on appeal in December 2007.  The appellant has not 
been advised of the disability rating or effective date 
elements of a claim; however, the Board's action herein 
denies entitlement to compensation so no disability rating or 
effective date will be established.  Accordingly, the Board's 
adjudication results in no prejudice under Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided. Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records; the appellant does not contend, and review 
of the file does not show, that there are any existing 
medical records that should be obtained prior to the Board's 
review.  The RO has also solicited and obtained medical 
opinions from to VA Medical Centers regarding the merits of 
his claim for compensation under 38 U.S.C.A. § 1151.  VA 
medical examination is not required because the appellant's 
current condition is not relevant; instead, the issue on 
appeal turns on the standard of care provided by VA in 2006 
and 2006.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
appellant. The Board also finds that no additional RO action 
to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal. 
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Under 38 U.S.C.A. § 1151 a veteran may be awarded 
compensation for additional disability, not the result of his 
willful misconduct, if the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. § 
1701(3)(A), and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151.  See also 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363.

Under the law, hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (1) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (2) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 (2009).  38 C.F.R. § 3.361(d)(2).

Analysis

The appellant's claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 was received in August 2006.   The 
appellant's complaints at the time were as follows: (1) his 
kidney stone problem originated from a very high dose of 
Metformin prescribed by the Fayetteville VA Medical Center 
(VAMC).  (2) The VA urologist emplaced a stent in the left 
ureter that may not have been necessary; the stent remained 
in place for four months before it was removed, causing the 
appellant to leak blood into his urine until the stent was 
removed.  (3) During VA hospitalization in November 2005 the 
attending VA physician prescribed Omeprazole for control of 
acid reflux symptoms; the Omeprazole caused anemia, which in 
turn stressed his heart and caused the symptoms of shortness 
of breath and swelling of the legs.  The appellant also 
stated that after consultation with several other physicians 
it became apparent the appellant had been misdiagnosed and 
mistreated for months.

VA treatment records show as follows.

On October 31, 2005 the appellant presented to the 
Fayetteville VAMC complaining of pain in the lower right 
abdomen.  Computed tomography (CT) scan of the abdomen and 
pelvis showed a 2mm calculus in the right ureter causing mild 
obstructive changes in the right kidney.  X-ray of the 
abdomen was essentially normal.

On November 9, 2005 the appellant presented to the 
Fayetteville VAMC emergency room complaining of left lower 
abdominal pain radiating to the lower back.  The urologist, 
Dr. Lee, noted the appellant had been treated 8 days 
previously for right flank pain and had been given Toradol 
and his symptoms had improved until the current episode.  Dr. 
Lee's impression was left renal colic.  Because the appellant 
could be obstructed bilaterally the plan was to emplace 
bilateral stents to prevent worsening renal function.  There 
was a risk of increased bleeding, of which the appellant was 
made aware.  Informed consent was obtained.  There was prompt 
excretion of contrast on the right, and X-ray did not 
definitely identify the right uretal calculus that had been 
shown on recent CT scan, so a stent was placed only in the 
left.  Chest X-ray was essentially normal.

Follow-up on November 14 was grossly normal, and the 
appellant was referred to Durham VAMC for ureteroscopy.  

A note dated November 15, 2005 by Durham VAMC states the 
appellant's stone should be amenable to extracorporeal shock 
wave lithotripsy (ESWL) but the procedure would have to be 
performed at the Memphis VAMC since it was not available 
locally. 

A note by Dr. Lee (Fayetteville VAMC) dated December 7, 2005 
states the appellant had been informed of rejection of 
consult by Durham VAMC and had written to his senator to 
complain.  The appellant was interested in ESWL but since the 
calculus was unable to be seen, and with the appellant's 
history of renal failure, the appellant would be better 
served by ureteroscopy, for which he would be referred to the 
Asheville VAMC. 

A VA telephone contact on December 12, 2005, apparently in 
Fayetteville, states the appellant was still systemic of his 
left urethral calculus; the genitourinary (GU) clinic was 
arranging for him to be seen at Asheville.  A subsequent 
phone contact on December 16, 2005 states the appellant 
called to complain he had not heard from Asheville and that 
when he called Asheville that facility stated it had never 
heard of him; the clinician explained the process of 
coordination between clinics and stated Dr. Lee had 
previously mailed the appellant's records to Asheville. 

On March 6, 2006 the appellant presented to Asheville VAMC 
for follow-up of left nephrolithiasis (kidney stone).  He 
reported being in no current pain.  CT scan showed no 
evidence of stones but showed stent in place; he was 
scheduled for stent removal the following day.

On March 9-11, 2006 the appellant was treated at Asheville 
VAMC for anemia, noted as iron deficiency due to loss of 
blood through the urinary tract (stones and stent) as found 
during preoperative examination.  The appellant was noted to 
have a history of diabetes, hypertension and diabetic 
complications.  The appellant was unable to give a clear 
history of his medications or his medical history, but he 
believed he had been anemic as a young boy.  CT showed a 7mm 
calcified stone in the left kidney and stent in the left 
kidney, unremarkable right kidney and chololithiasis.  The 
appellant received 2 units of blood, and the following day 
his hemoglobin improved from 6.8 to 8.7.  Chest X-ray on 
March 11 showed an impression of borderline congestive heart 
failure; the interpreter noted pleural effusion had appeared 
since the previous examination in November 2005.  
  
On March 14, 2006 the appellant's stent was removed by Dr. 
Lee (VAMC Fayetteville); it was noted he had been scheduled 
for stent removal at Asheville VAMC one week earlier because 
the equipment was not available in Fayetteville, but that 
procedure was cancelled due to anemia.  Current CT scan 
showed a 7mm calculus in the left kidney.  The stent was 
removed under cystoscopic guidance, for which informed 
consent was obtained.  The stent was grossly intact, and the 
appellant tolerated the procedure well.

On March 16, 2006 the appellant called to state he needed 
Metropolol as prescribed by the Asheville VAMC.  He stated 
that when he was discharged from Asheville VAMC he had severe 
iron deficiency due to blood loss from the urinary tract due 
to stents, which had already been removed.

On April 16, 2006 the appellant presented for follow-up of 
the renal calculus.  Ultrasound revealed a non-obstructing 
7mm left renal calculus and left renal cysts; the appellant 
denied further problems.  Dr. Lee noted the calculi were 
possibly uric acid since they had not been visualized on the 
last ultrasound.  The appellant was prescribed Polycitra.

VA ultrasound of the left kidney on April 25, 2006 showed an 
impression of left renal calculus without hydronephrosis as 
well as small simple cysts.

The appellant presented to a VA clinic on June 21, 2006.  The 
urologist noted the appellant had a stent for four months and 
had likely passed his stone around the stent.  CT scan showed 
a 7mm asymptomatic stone in the left.  The appellant was not 
taking the Polycitra due to the foul taste.

VA X-ray of the abdomen on June 21, 2006 showed an impression 
of surgical clips and a small metallic fragment in the pelvis 
but no radiopaque densities to suggest renal calculi.   

In response to the appellant's complaint above the RO 
requested review by the Tort Claims Manager at Asheville 
VAMC, who referred the review to a VA physician specializing 
in neurology and internal medicine.  The report by the Tort 
Claims Manager, dated in March 2007, notes the appellant had 
not been prescribed Metformin by Asheville VAMC, and that 
kidney stones and anemia were already evident.  The reviewer 
stated there was no carelessness, negligence, lack of proper 
skill, error in judgment, or any other instance of fault by 
Asheville VAMC in furnishing medical care, and that there was 
no unforeseeable event associated with the medical treatment 
provided.  The reviewer also stated that there was no willful 
misconduct on the part of the appellant.

The appellant submitted a "clarification" of his claim in 
July 2007 in which he asserted Dr. Lee had emplaced the left 
ureter stent even though there was insufficient indication of 
a stone in the left ureter.  He stated that Durham VAMC could 
have performed a ureteroscopy in December 2005 as requested 
by Dr. Lee, but Fayetteville VAMC erroneously requested an 
ESWL, which resulted in the referral being denied by Durham 
VAMC and further delay.  When the appellant reported to 
Asheville VAMC in February 2006 seeking treatment he was 
rejected because his records could not be found; he was also 
informed at that time that he had not needed a stent in the 
first place, and that the stent could have been removed in 
Durham.  By March 2006, after treatment by Asheville VAMC for 
anemia, he still had not had his ureteroscopy and still had 
the stent.  In June 2006 he discovered that Dr. Lee, the VA 
urologist at the Fayetteville VAMC who performed most of the 
medical services and surgeries during the period in question, 
had been dismissed from VA employment because it was 
discovered he did not have a valid license to practice 
medicine.  The appellant's current VA urologist, who replaced 
Dr. Lee, had reviewed the entire file and stated a conclusion 
that the appellant had been exposed to unnecessary health 
risks.

The RO referred the appellant's complaints to the Risk 
Manager of Fayetteville VAMC for comment.  In a November 2007 
letter, the Risk Manager stated the file had been reviewed by 
a VA physician board certified in internal medicine.  In 
regard to the appellant's specific allegations, the reviewing 
physician stated as follows. (1) In regard to the allegation 
of treatment with Metformin, the record shows the appellant 
was prescribed Metformin (500mg twice per day) from January 
through August 2007.  There is no contraindication to the use 
of this medication except in patients with history of renal 
failure, which this appellant did not have.  (2)  In regard 
to left ureter stent in place, the appellant had a history of 
underlying cardiovascular problems that explain the 
congestive heart failure.  The appellant had a cardiology 
consult for angina and was found to have multi-vessel 
coronary artery disease and left ventricular ejection 
fraction of 50 percent; he was recommended in December 2006 
for coronary artery angioplasty for his right coronary artery 
disease and if not to consider coronary artery bypass graft 
(CABG).  The reviewer did not feel the ureter stent 
contributed to congestive heart failure.  (3)  In regard to 
treatment with Omeprazole for acid reflux, the appellant had 
several contributing factors for his anemia.  He had 
colonoscopy in January 2007 (after several cancellations) 
that revealed multiple colon polyps, hemorrhoids and 
diverticulosis, and he did not undergo 
esophagogastroduodenoscopy (EGD) as advised.  The reviewer 
felt that although the appellant was on Omeprazole for long 
duration the anemia requiring blood transfusion was secondary 
to his underlying gastrointestinal problems; it is not 
unusual for patients with such underlying history to develop 
anemia.

The appellant's Notice of Disagreement, submitted in in 
December 2007, asserts the Metformin prescription of which he 
was complaining had been made by the VA clinic in Wilmington, 
North Carolina rather than the Asheville VAMC; the medication 
was prescribed for the period May 2002-October 2005 and was 
discontinued due to his kidney stone.  He complained of 
faulty coordination between Fayetteville, Asheville and 
Durham VAMCs that he believes caused unnecessary delay in 
removing the stent.  He also complained that the record had 
not been reviewed by a urologist, and suggested his current 
VA urologist would be a suitable source of information.

The appellant submitted an eight-page letter in January 2009 
along with his substantive appeal in which he again 
questioned why a urologist had not reviewed the case history.  
He reiterated that he had been taken Metformin from January 
2002 through October 2005 as prescribed by the Wilmington VA 
clinic.  He asserted that he had not suggested that being 
prescribed Omeprazole had directly caused congestive heart 
failure with associated symptoms, but rather that the 
Omeprazole contributed to anemia, which in turn stressed his 
heart.  He reiterated that in his opinion there was repeated 
failure of coordination between Fayetteville, Asheville and 
Durham VAMCs, and that such delay exacerbated his symptoms.  
He asserted that he should not have had a stent emplaced for 
such a small stone, and that several diagnostics were not 
performed that should have been, especially the ureteroscopy.  
He reasserted that Dr. Lee had apparently been dismissed from 
the staff of Fayetteville VAMC because he was not licensed, 
and that two VA urologists had reviewed his file and 
concluded that he had been exposed to unnecessary risks.

On review of the evidence above, the Board notes that the 
appellant has complained of three specific additional 
disabilities as a result of VA medical treatment: kidney 
stones (as due to medication), anemia (as due to medication 
and/or as due to bleeding attributable to the stent), and 
congestive heart failure with associated symptoms (as due to 
anemia and/or as due to anesthesia provided during the stent 
emplacement).  However, he has presented no medical evidence 
that any of these disorders is due to treatment provided by 
VA, and in fact the competent and uncontroverted medical 
evidence of record, in the form of the March 2007 review by 
Asheville VAMC and the November 2007 letter from Fayetteville 
VAMC, shows the claimed disorders are not related to the 
medical treatment provided by VA.

As described above, the appellant has voiced great 
dissatisfaction with the pattern of treatment he was provided 
by VA and has asserted that his treatment constitutes 
negligence and malpractice.  However, whereas he has not 
shown as a threshold matter that he has any additional 
disorder due to VA medical treatment, the Board does not 
reach the question of whether an additional disorder is due 
to fault on the part of VA.

The Board notes the appellant's contention that the record 
should be reviewed by a urologist.  The Board disagrees, 
since the appellant's complaint incorporates claimed 
additional disabilities including anemia and cardiovascular 
problems, as well as kidney stones.  Given the nature of the 
claimed additional disorders, review by two physicians 
specializing in internal medicine was entirely appropriate.
 
VA must consider all favorable lay evidence of record.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board has 
accordingly carefully considered the lay evidence offered by 
the appellant, consisting of his correspondence to VA and his 
correspondence to various political figures, as associated 
with the file.  

The Board notes the appellant's theory that VA treatment 
caused him to incur an additional disability.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Further, the findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  In this case, competent and uncontroverted medical 
opinion of record shows the appellant does not have an 
additional disability due to VA medical treatment, to include 
as due to negligent or otherwise faulty care.  

The file is silent in regard to whether Dr. Lee was dismissed 
as a VA medical provider because he was not licensed, as the 
appellant contends.  The Board can only note there is no 
medical evidence showing the treatment provided by Dr. Lee 
resulted in additional disability.  Similarly, while there is 
X-ray evidence of a metallic fragment in the appellant's 
pelvic area, there is no indication that the metallic 
fragment is an artifact from the stent, and no indication the 
fragment presents an additional disability. 

The appellant has stated that VA physicians told him that his 
VA treatment caused additional risk.  However, such medical 
opinion is not documented in the record, and is contradicted 
by the VA opinion cited above.  The Board notes at this point 
that hearsay medical evidence does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician 
said, and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. at 77 (1995)).

Based on the evidence above the Board finds the criteria for 
compensation under 38 U.S.C.A. § 1151 are not met and the 
claim must be denied.

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Because the evidence preponderates against this claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Compensation under 38 U.S.C. § 1151 for an additional 
disability manifested by congestive heart failure with 
shortness of breath, swollen lower extremities and plural 
effusion is denied. 

Compensation under 38 U.S.C. § 1151 for an additional 
disability manifested by kidney stones is denied.   


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


